Case 2:19-cv-00773-SVW-JC Document 32 Filed 02/12/20 Page 1 of 2 Page ID #:181



1    CENTER FOR DISABILITY ACCESS
     Mark Potter, Esq., SBN 166317
2    Phyl Grace, Esq., SBN 171771
     Dennis Price, SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     dennisp@potterhandy.com
5
     Attorney for Plaintiffs
6
7
8
                                  UNITED STATES DISTRICT COURT
9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
11   Chris Langer,                                ) Case: 2:19-cv-00773-SVW-JC
                                                  )
12                  Plaintiff,                    )ACKNOWLEDGMENT OF FULL
                                                  )SATISFACTION OF JUDGMENT
13               v.                               )
                                                  )
14   Fernando Jurado, et al.,                     )
                                                  )
15                                                )
                    Defendants.                   )
16                                                )
                                                  )
17
18
19         Judgment Creditor hereby acknowledges full and complete satisfaction of

20   judgment(s) in the above captioned matter. The Clerk of the Court is hereby authorized
21   and directed to make an entry of the full and complete satisfaction on the docket of said
22
     judgment(s).
23
           a. Judgments and Renewals
24
      Event                           Date
25
      Judgment                        7/19/19
26
27
28


     Acknowledgment of Satisfaction of Judgment
Case 2:19-cv-00773-SVW-JC Document 32 Filed 02/12/20 Page 2 of 2 Page ID #:182



1          b. Judgment Creditor:
2     Name                           Address
3     Chris Langer                   C/o Dennis Price, Esq., 8033 Linda Vista Road, Suite 200,
4
                                     San Diego 92111
5
6
           c. Judgment Debtors:
7
      Name                           Last Known Address
8
      Fernando Jurado                512 Montecito Dr., San Gabriel, CA 91776
9
      Edgardo Jurado                 3249 E. Gage Avenue, Huntington Park, CA
10
11
12         d. Status of Judgment Liens with the Secretary of State

13         No notice of judgment lien has been recorded with the Secretary of State.
14
15
16   Dated: February 12, 2020                           CENTER FOR DISABILITY ACCESS
                                                        By: /s/ Dennis Price
17                                                      Dennis Price
18                                                      Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28


     Acknowledgment of Satisfaction of Judgment
